DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/3/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 29, and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Munoz (US 2017/0184260) in view of Yu et al. (US 6,877,875) and Gandhi et al. (US 2008/0232097).
With regards to Claim 21, Munoz discloses a lighting device comprising: a housing including a first component [4] (see paragraph 40 and Figure 6) and a second component [12] (see paragraph 42 and Figure 6), wherein the second component [12,17] is at least partially transparent or translucent to diffuse light outwardly from the housing (see paragraphs 42 and 47 and Figure 6); a light source [10] disposed within the housing and facing the second component [12,17] (see paragraph 45 and Figure 6), such that the light source is configured to emit light toward the second component [12,17] (see paragraphs 42 and 47 and Figure 6); a rechargeable battery [9] disposed within the housing and in electronic communication with the light source [10] (see paragraph 45 and Claim 1 and Figure 6); a solar panel [1] coupled to an exterior of the housing (see paragraph 40 and Figure 6), the solar panel [1] being in electronic communication with the rechargeable battery [9] (see paragraph 12).
Munoz does not disclose a panel disposed within the housing adjacent to the second component, the panel having a plurality of apertures; the light source is a plurality of light sources disposed within the housing and facing the second component, each light source being aligned with a respective aperture of the panel, such that the plurality of light sources are configured to emit light through the plurality of apertures and toward the second component.
Yu et al. teaches a panel [68] disposed within the housing [12,42,74] adjacent to the second component [42,74] (see column 2 lines 33-37 and column 3 lines 24-26 and Figure 2), the panel [68] having a plurality of apertures (see column 3 lines 24-26 and Figure 2); the light source [54] is a plurality of light sources disposed within the housing (see Figure 2) and facing the second component [42,74] (see Figure 2), each light source [54] being aligned with a respective aperture of the panel [68] (see Figure 2), such that the plurality of light sources are configured to emit light through the plurality of apertures and toward the second component [42,74] (see Figures 1B and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz to include a panel disposed within the housing adjacent to the second component, the panel having a plurality of apertures; the light source is a plurality of light sources disposed within the housing and facing the second component, each light source being aligned with a respective aperture of the panel, such that the plurality of light sources are configured to emit light through the plurality of apertures and toward the second component as taught by Yu et al.  One would have been motivated to do so in order to direct a sufficient amount of light from the lighting device in a uniform emission (see Yu column 3 lines 24-29).
Munoz does not disclose a handle coupled to and movable relative to the housing, the handle being selectively deformable to adopt and maintain a plurality of configurations.
Gandhi teaches a lighting device including a handle [30] coupled to and movable relative to the housing (comprising portions [2,2,14], see paragraph 14 and Figure 3), the handle [30] being selectively deformable to adopt and maintain a plurality of configurations (see paragraphs 16 and 18 and Figures 1, 2, and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz to include a handle coupled to and movable relative to the housing, the handle being selectively deformable to adopt and maintain a plurality of configurations as taught by Gandhi et al.  One would have been motivated to do so in order to allow the lighting device to be held in any position projecting a beam of light in a desired direction (see Gandhi et al. paragraph 16).

With regards to Claim 22, Munoz, Yu et al., and Gandhi et al. disclose the lighting device as discussed above with regards to Claim 21.
Munoz does not disclose the handle is configured to wrap around an ancillary structure to attach the lighting device to the ancillary structure.
Gandhi et al. teaches the handle [30] is configured to wrap around an ancillary structure to attach the lighting device to the ancillary structure (see paragraph 16; the handle [30] can be bent into a desired shape and will hold the shape until it is bent in a new position, and can be used to hold the lighting device around an object such as a pole or branch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz to include a handle such that the handle is configured to wrap around an ancillary structure to attach the lighting device to the ancillary structure as taught by Gandhi et al. One would have been motivated to do so in order to allow the lighting device to be held in any position projecting a beam of light in a desired direction (see Gandhi et al. paragraph 16).

With regards to Claim 23, Munoz, Yu et al., and Gandhi et al. disclose the lighting device as discussed above with regards to Claim 22.
Munoz does not disclose the housing weighs at least 1 pound, and the handle is configured to support the weight of the housing when coupled to the ancillary structure.
Gandhi et al. teaches the handle [30] is configured to support the weight of the housing when coupled to the ancillary structure (see paragraph16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz to include a  handle such that the handle is configured to support the weight of the housing when coupled to the ancillary structure as taught by Gandhi et al.  One would have been motivated to do so in order to allow the lighting device to be held in any position projecting a beam of light in a desired direction (see Gandhi et al. paragraph 16).
Gandhi et al. does not explicitly disclose the housing weighs at least 1 pound.  However, Gandhi et al. does disclose the handle [30] allows the lighting fixture or other device to be mounted to a variety of structures to allow the lighting fixture or other device to be securely supported to direct light in a desired position (see Gandhi et al. paragraphs 4 and 16).  Therefore, one of ordinary skill in the art would be able to form the handle to be sufficiently strong enough to support a variety of housings, including a lighting fixture sized and weighted to weigh at least one pound.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Munoz, Yu et al., and Gandhi et al. to weigh at least one pound and the handle is configured to support the weight of the housing when coupled to the ancillary structure.  One would have been motivated to do so in order to allow the lighting device to be held in any position projecting a beam of light in a desired direction (see Gandhi et al. paragraphs 4 and 16).

With regards to Claim 24, Munoz, Yu et al., and Gandhi et al. disclose the lighting device as discussed above with regards to Claim 21.
Munoz further discloses the second compartment [12,17] is configured to diffuse light emitted by the plurality of light sources in a pattern (see paragraph 46).

With regards to Claim 25, Munoz, Yu et al., and Gandhi et al. disclose the lighting device as discussed above with regards to Claim 21.
Munoz does not disclose the panel is reflective.
Yu et al. teaches the panel is reflective (see column 3 lines 24-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz to include a panel such that the panel is reflective as taught by Yu et al.  One would have been motivated to do so in order to direct a sufficient amount of light from the lighting device in a uniform emission (see Yu column 3 lines 24-29).

With regards to Claim 26, Munoz, Yu et al., and Gandhi et al. disclose the lighting device as discussed above with regards to Claim 21.
Munoz further discloses the housing includes a user interface [5] configured to control brightness, color, or both of the plurality of light sources in response to user input (see paragraph 45 and Figure 6; the user interface [5] is a control button for turning the lighting device on/off, which substantially controls the brightness of light emitted from the housing).

With regards to Claim 29, Munoz, Yu et al., and Gandhi et al. disclose the lighting device as discussed above with regards to Claim 21.
Munoz further discloses the first component [4] is coupled to the second component [12,17] with complementary mating features (see paragraphs 17 and 47 and Figure 6).

With regards to Claim 33, Munoz, Yu et al., and Gandhi et al. disclose the lighting device as discussed above with regards to Claim 21.
Munoz does not disclose the handle is coupled to a side of the housing between the first component and the second component, a first portion of the handle being disposed within and fixed relative to the housing, and a second portion of the handle extending outside the housing.
Ghandi et al. disclose the handle [30] is coupled to a side of the housing  between the first component [2] and the second component [2,14] (see paragraphs 14 and 18 and Figure 3), a first portion of the handle (comprising a portion including the combination of [32,38] substantially within the housing [2,214], see paragraph 17 and Figure 3) being disposed within and fixed relative to the housing [2,2,14], and a second portion of the handle (comprising a portion with overmold [34], see paragraph 17 and Figure 3) extending outside the housing [2,2,14], see Figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz to include a handle such that the handle is coupled to a side of the housing between the first component and the second component, a first portion of the handle being disposed within and fixed relative to the housing, and a second portion of the handle extending outside the housing as taught by Ghandi et al.  One would have been motivated to do so in order to allow the lighting device to be held in any position projecting a beam of light in a desired direction (see Gandhi et al. paragraph 16).

With regards to Claim 34, Munoz, Yu et al., and Gandhi et al. disclose the lighting device as discussed above with regards to Claim 21.
Munoz does not disclose a first end of the handle within the housing includes a ridge and a second end of the handle outside of the housing includes a cap, each of the ridge and the cap having a cross-sectional dimension greater than a cross-sectional dimension of a remainder of the handle.
Gandhi et al. teaches a first end (comprising a portion including the combination of [32,38] substantially within the housing [2,214], see paragraph 17 and Figure 3) of the handle [30] within the housing [2,2,14] includes a ridge [38] and a second end (comprising an end of the cap with portion [34], see paragraphs 17 and 18 and Figures 1 and 3) of the handle [30] outside of the housing [2,2,14] includes a cap [34] (see paragraph 17 and Figure 3), each of the ridge [38] and the cap [34] having a cross-sectional dimension greater than a cross-sectional dimension of a remainder [43] of the handle [30] (see paragraph 18 and Figure 3; the cross-sectional diameter of the portion [42] is substantially smaller than that of ridge [38] and of cap [34] in order to retain the handle [30] with the housing [2,2,14]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz to include a handle such that a first end of the handle within the housing includes a ridge and a second end of the handle outside of the housing includes a cap, each of the ridge and the cap having a cross-sectional dimension greater than a cross-sectional dimension of a remainder of the handle as taught by Ghandi et al.  One would have been motivated to do so in order to retain a handle allowing the lighting device to be held in any position projecting a beam of light in a desired direction (see Gandhi et al. paragraph 16).

With regards to Claim 35, Munoz discloses a lighting device comprising: a housing including a first component [4] (see paragraph 40 and Figure 6) and a second component [12] (see paragraph 42 and Figure 6), wherein the second component [12,17] is at least partially transparent or translucent to diffuse light outwardly from the housing (see paragraphs 42 and 47 and Figure 6); a light source [10] disposed within the housing and facing the second component [12,17] (see paragraph 45 and Figure 6), such that the light source is configured to emit light toward the second component [12,17] (see paragraphs 42 and 47 and Figure 6); a rechargeable battery [9] disposed within the housing and in electronic communication with the light source [10] (see paragraph 45 and Claim 1 and Figure 6); a solar panel [1] coupled to an exterior of the housing (see paragraph 40 and Figure 6) and in electronic communication with the rechargeable battery [9] (see paragraph 12).
Munoz does not disclose a panel disposed within the housing adjacent to the second component, the panel having a plurality of apertures; the light source is a plurality of light sources disposed within the housing and facing the second component, each light source being aligned with a respective aperture of the panel, such that the plurality of light sources are configured to emit light through the plurality of apertures and toward the second component.
Yu et al. teaches a panel [68] disposed within the housing [12,42,74] adjacent to the second component [42,74] (see column 2 lines 33-37 and column 3 lines 24-26 and Figure 2), the panel [68] having a plurality of apertures (see column 3 lines 24-26 and Figure 2); the light source [54] is a plurality of light sources disposed within the housing (see Figure 2) and facing the second component [42,74] (see Figure 2), each light source [54] being aligned with a respective aperture of the panel [68] (see Figure 2), such that the plurality of light sources are configured to emit light through the plurality of apertures and toward the second component [42,74] (see Figures 1B and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz to include a panel disposed within the housing adjacent to the second component, the panel having a plurality of apertures; the light source is a plurality of light sources disposed within the housing and facing the second component, each light source being aligned with a respective aperture of the panel, such that the plurality of light sources are configured to emit light through the plurality of apertures and toward the second component as taught by Yu et al.  One would have been motivated to do so in order to direct a sufficient amount of light from the lighting device in a uniform emission (see Yu et al. column 3 lines 24-29).
Munoz does not disclose a handle coupled to and movable relative to the housing, the handle having a longitudinal body that is malleable and con figured to wrap around an ancillary structure to maintain a position of the lighting device relative to the ancillary structure. 
Gandhi teaches a lighting device including a handle [30] coupled to and movable relative to the housing (comprising portions [2,2,14], see paragraph 14 and Figure 3), the handle [30] having a longitudinal body (see Figure 1) that is malleable and configured to wrap around an ancillary structure to maintain a position of the lighting device relative to the ancillary structure (see paragraph 16; the handle [30] can be bent into a desired shape and will hold the shape until it is bent in a new position, and can be used to hold the lighting device around an object such as a pole or branch).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz to include a handle coupled to and movable relative to the housing, the handle having a longitudinal body that is malleable and con figured to wrap around an ancillary structure to maintain a position of the lighting device relative to the ancillary structure as taught by Gandhi et al.  One would have been motivated to do so in order to allow the lighting device to be held in any position projecting a beam of light in a desired direction (see Gandhi et al. paragraph 16).

With regards to Claim 36, Munoz, Yu et al., and Gandhi et al. disclose the lighting device as discussed above with regards to Claim 35.
Munoz does not disclose a terminal end of the handle includes a cap.
Gandhi et al. teaches a terminal end (comprising an end of handle [30] distal the housing [2,2,14], see Figure 1) includes a cap [34] (see paragraphs 17 and 18 and Figures 1 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz to include a handle such that a terminal end of the handle includes a cap as taught by Gandhi et al.  One would have been motivated to do so in order to increase the grip of the handle to allow the lighting device to be held in any position projecting a beam of light in a desired direction (see Gandhi et al. paragraphs 16 and 17).

With regards to Claim 37, Munoz, Yu et al., and Gandhi et al. disclose the lighting device as discussed above with regards to Claim 35.
Munoz further discloses the housing [2,14] is cylindrical in shape (see Figure 6).
Munoz does not disclose the handle has a length approximately equal to a circumference of the housing.
Gandhi et al. teaches the handle [30] has a length (see Figure 1; the handle [30] does not extend indefinitely and substantially has a length).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz to include a handle having a length as taught by Gandhi et al.  One would have been motivated to do so in order to allow the lighting device to be held in any position projecting a beam of light in a desired direction (see Gandhi et al. paragraph 16).
Gandhi et al. does not explicitly disclose the handle length is approximately equal to a circumference of a cylindrically-shaped housing.  However, Gandhi et al. does disclose utilizing the handle with a light devices having a variety of housing shapes (see, e.g., Gandhi et al. Figures 1, 4, 5, and 6 and the related descriptions thereof), and that the length of the handle is such that it may be wrapped around an object to allow the lighting device to hang or prop up the lighting device to emit light in a desired direction (see Gandhi et al. paragraph 4).  Furthermore, one of ordinary skill in the art would be able to provide a handle having a sufficient length based on a desired usage of the lighting device.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle of Gandhi et al. to include the length is approximately equal to a circumference of the cylindrically-shaped housing.  One would have been motivated to do so in order to provide a handle having a sufficient length based on a desired usage of the lighting device (see Gandhi et al. paragraphs 4 and 16).

With regards to Claim 38, Munoz, Yu et al., and Gandhi et al. disclose the lighting device as discussed above with regards to Claim 35.
Munoz does not disclose the handle has a first configuration wherein the handle wraps around a circumference of the housing, a second configuration wherein the handle contacts and supports the first component to tilt the second component upward, and a third configuration wherein the handle contacts and supports the second component to tilt the first component upward.
Gandhi et al. teaches the handle has a plurality of configurations (see paragraph 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz to include a handle such the handle has a plurality of configurations as taught by Gandhi et al.  One would have been motivated to do so in order to increase the grip of the handle to allow the lighting device to be held in any position projecting a beam of light in a desired direction (see Gandhi et al. paragraphs 16 and 17).
Gandhi et al. does not explicitly disclose the handle has a first configuration wherein the handle wraps around a circumference of the housing, a second configuration wherein the handle contacts and supports the first component to tilt the second component upward, and a third configuration wherein the handle contacts and supports the second component to tilt the first component upward.  However, Gandhi et al. does disclose the handle [30] is made of a malleable wire embedded in a portion [34] and may be repeatedly bent into new shapes and consistently hold the shape (see Gandhi et al. paragraph 17), that the malleable wire of the handle [80] allows the lighting device to project light in a desired direction without requiring the flashlight be
held (see Gandhi et al. paragraphs 18 and 20), the handle [30] may be set in a desired shape and remain in the position (see Gandhi et al. paragraph 3), and that the handle [30] may be wrapped around an object so that the flashlight can hang in a desired position and the handle is made of simple and inexpensive construction without risking the integrity of the lighting device itself (see Gandhi et al. paragraph 4). Therefore, one
of ordinary skill in the art would be able to provide the lighting device of Gandhi et al. in a first configuration wherein the handle wraps around a circumference of the housing, a second configuration wherein the handle contacts and supports the first component to tilt the second component upward, and a third configuration wherein the handle contacts and supports the second component to tilt the first component upward.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device handle of Gandhi et al. to include a first configuration wherein the handle wraps around a circumference of the housing, a second configuration wherein the handle contacts and supports the first component to tilt the second component upward, and a third configuration wherein the handle contacts and supports the second component to tilt the first component upward. One would have been motivated to do so in order to allow the lighting device to be held in any position projecting a beam of light in a desired direction (see Gandhi et al. paragraphs 16 and 17) without harm to the lighting device itself (see Gandhi et al. paragraph 3).

With regards to Claim 39, Munoz, Yu et al., and Gandhi et al. disclose the lighting device as discussed above with regards to Claim 35.
Munoz further discloses the first component [4] is coupled to the second component [12,17] with complementary mating features (see paragraphs 17 and 47 and Figure 6), or wherein the first component is integral with the second component.

With regards to Claim 40, Munoz discloses a lighting device comprising: a housing including a first component [4] (see paragraph 40 and Figure 6) and a second component [12] (see paragraph 42 and Figure 6), wherein the second component [12,17] is at least partially transparent or translucent to diffuse light outwardly from the housing (see paragraphs 42 and 47 and Figure 6); a light source [10] disposed within the housing and facing the second component [12,17] (see paragraph 45 and Figure 6), such that the light source is configured to emit light toward the second component [12,17] (see paragraphs 42 and 47 and Figure 6); a rechargeable battery [9] disposed within the housing and in electronic communication with the light source [10] (see paragraph 45 and Claim 1 and Figure 6); a solar panel [1] coupled to an exterior of the housing (see paragraph 40 and Figure 6) and in electronic communication with the rechargeable battery [9] (see paragraph 12).
Munoz does not disclose a panel disposed within the housing adjacent to the second component, the panel having a plurality of apertures; the light source is a plurality of light sources disposed within the housing and facing the second component, each light source being aligned with a respective aperture of the panel, such that the plurality of light sources are configured to emit light through the plurality of apertures and toward the second component.
Yu et al. teaches a panel [68] disposed within the housing [12,42,74] adjacent to the second component [42,74] (see column 2 lines 33-37 and column 3 lines 24-26 and Figure 2), the panel [68] having a plurality of apertures (see column 3 lines 24-26 and Figure 2); the light source [54] is a plurality of light sources disposed within the housing (see Figure 2) and facing the second component [42,74] (see Figure 2), each light source [54] being aligned with a respective aperture of the panel [68] (see Figure 2), such that the plurality of light sources are configured to emit light through the plurality of apertures and toward the second component [42,74] (see Figures 1B and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz to include a panel disposed within the housing adjacent to the second component, the panel having a plurality of apertures; the light source is a plurality of light sources disposed within the housing and facing the second component, each light source being aligned with a respective aperture of the panel, such that the plurality of light sources are configured to emit light through the plurality of apertures and toward the second component as taught by Yu et al.  One would have been motivated to do so in order to direct a sufficient amount of light from the lighting device in a uniform emission (see Yu et al. column 3 lines 24-29).
Munoz does not disclose a handle coupled to and movable relative to the housing, a first portion of the handle being disposed within and fixed relative to the housing, and a second portion of the handle extending outside of the housing and capable of adopting and maintaining a plurality of configurations.
Gandhi et al. teaches a lighting device including a handle [30] coupled to and movable relative to the housing (comprising portions [2,2,14], see paragraph 14 and Figure 3), a first portion of the handle (comprising a portion including the combination of [32,38] substantially within the housing [2,214], see paragraph 17 and Figure 3) being disposed within and fixed relative to the housing [2,2,14], and a second portion of the handle (comprising a portion with overmold [34], see paragraph 17 and Figure 3) extending outside the housing [2,2,14], see Figure 3) and capable of adopting and maintaining a plurality of configurations (see paragraph 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting device of Munoz to include a handle coupled to and movable relative to the housing, a first portion of the handle being disposed within and fixed relative to the housing, and a second portion of the handle extending outside of the housing and capable of adopting and maintaining a plurality of configurations, as taught by Ghandi et al.  One would have been motivated to do so in order to allow the lighting device to be held in any position projecting a beam of light in a desired direction (see Gandhi et al. paragraph 16).

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Munoz (US 2017/0184260) as modified by Yu et al. (US 6,877,875) and Gandhi et al. (US 2008/0232097), further in view of Salzinger et al. (US 9,080,736).
With regards to Claim 27, Munoz, Yu et al., and Gandhi et al. disclose the lighting device as discussed above with regards to Claim 21.
Munoz does not disclose the housing includes an electronic connector in electronic communication with the rechargeable battery, the electronic connector being configured to transfer power between an external electronic device and the rechargeable battery.
Salzinger et al. teaches the housing includes an electronic connector in electronic communication with the rechargeable battery, the electronic connector being configured to transfer power between an external electronic device and the rechargeable battery (see column 1 lines 31-50, column 17 lines 7-17, and column 17 lines 26-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Munoz to include an electronic connector in electronic communication with the rechargeable battery, the electronic connector being configured to transfer power between an external electronic device and the rechargeable battery as taught by Salzinger et al.  One would have been motivated to do so in order to provide power to an external device (see Salzinger et al. column 17 lines 7-17).

With regards to Claim 28, Munoz, Yu et al., Gandhi et al., and Salzinger et al. disclose the lighting device as discussed above with regards to Claim 27.
Munoz does not disclose the electronic connector is a USB port.
Salzinger teaches the electronic connector is a USB port see column 17 lines 7-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Munoz to include an electronic connector being a USB port as taught by Salzinger et al.  One would have been motivated to do so in order to provide power to an external device (see Salzinger et al. column 17 lines 7-17).

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Munoz (US 2017/0184260) as modified by Yu et al. (US 6,877,875) and Gandhi et al. (US 2008/0232097), further in view of Fang et al. (US 9,964,295).
With regards to Claim 30, Munoz, Yu et al., and Gandhi et al., disclose the lighting device as discussed above with regards to Claim 29.
Munoz does not explicitly disclose the complementary mating features include tabs, clips, threads, or magnets.
Fang et al. teaches the complementary mating features [14,411] include tabs, clips, threads or magnets (see column 3 lines 53-63 and Figures 3 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the complementary mating features of Munoz to include tabs, clips, threads, or magnets, as taught by Fang et al.  One would have been motivated to do so in order to avoid the relative rotation between the first and second components while enabling them to be securely connected together (see Fang et al. column 3 lines 60-63).

With regards to Claim 31, Munoz, Yu et al., Gandhi et al., and Fang et al. disclose the lighting device as discussed above with regards to Claim 30.
Munoz does not explicitly disclose the complementary mating features include flexible tabs defining recessed areas that receive corresponding projections.
Fang et al. teaches the complementary mating features [14,411] include flexible tabs [411] defining recessed areas that receive corresponding projections (see Figures 3 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the complementary mating features of Munoz to include flexible tabs defining recessed areas that receive corresponding projections, as taught by Fang et al.  One would have been motivated to do so in order to avoid the relative rotation between the first and second components while enabling them to be securely connected together (see Fang et al. column 3 lines 60-63).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Munoz (US 2017/0184260) as modified by Yu et al. (US 6,877,875) and Gandhi et al. (US 2008/0232097), further in view of Wu (US 2008/0310144).
With regards to Claim 32, Munoz, Yu et al., and Gandhi et al. disclose the lighting device as discussed above with regards to Claim 21.
Munoz does not explicitly disclose the housing is water resistant or waterproof.
Wu teaches the housing [12,16] is water resistant or waterproof (see paragraph 8 and Figure 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Munoz to be water resistant or waterproof as taught by Wu.  One would have been motivated to do so in order to safeguard against liquid entering the interior of the housing (see Wu paragraph 8) to allow the device to be used in a variety of locations (see Wu Abstract).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Woodard (US D588735), which discloses at least a lighting device with a reconfigurable handle, Erickson (US 9,964,860), which discloses at least a lighting device with a reconfigurable handle, Case (US 9,174,781), which discloses a lighting device having a handle having a configuration for twisting around various objects for holding the lighting device in place, Guan (CN 104819427), which discloses a lighting device having a housing with a first and second component, a plurality of lighting devices, a reflective panel having a plurality of apertures aligned with each of the light sources, and Amussen (US 2015/0226370), which discloses a lighting device having a handle for mounting to various ancillary structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875